DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Following prior arts of record are considered pertinent to applicant's disclosure.
	a.	US 20120230417 A1 – hereafter Rojals
	b.	US 20120250772 A1 – hereafter Gao
	c.	US 20150117535 A1 – hereafter Li
	d.	US 20060144993 A1 – hereafter Xiong
	e.	US 20130259129 A1 – hereafter Sato
	f.	US 20150319442 A1 – hereafter Puri
	g.	US 20160198166 A1 – hereafter Kudana

Oath/Declaration
3.	The applicant’s oath/declaration had been reviewed by the examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63.

Priority
4.	As required by M.P.E.P.201.14(c), acknowledgement is made of applicant’s claim for priority based on:

    PNG
    media_image1.png
    109
    551
    media_image1.png
    Greyscale

Status of Claims
5.	This Office Action is in response to the amendments filed on January 22nd 2021. Claims 1-25 are pending examination.

Response to Arguments
6.	The objection to the claims has been withdrawn in view of amendments filed by applicant.
7.	The double patenting rejections has been maintained because applicant failed address the double patenting rejections.

8.	Applicant’s arguments, see remarks, filed January 22nd 2021, with respect to 35 U.S.C. § 103 rejections have been fully considered and are persuasive.  The 35 U.S.C. § 103 rejection of claims has been withdrawn.

Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An 

10.	Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,574,999. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the patent 10,574,999 which define, a computer-implemented method of video coding comprising: obtaining a plurality of frames of a video sequence to encode wherein individual frames are divided into blocks of pixel data …, claim 1.
	
Patent 10,574,999
Application 16/800,368
1. A computer-implemented method of video coding comprising: 
obtaining a plurality of frames of a video sequence to encode wherein individual frames are divided into blocks of pixel data; and 
generating a best prediction mode decision of individual current blocks of at least one of the frames comprising: 
performing multiple prediction passes for an individual current block comprising forming a prediction mode decision at each pass of the multiple prediction passes, and performing at least a first pass without using data from other blocks on the same frame as the current block to determine a motion vector of the current block and of the first pass. 

A computer-implemented method of video coding comprising: 
obtaining a plurality of frames of a video sequence to encode and having individual frames divided into blocks of pixel data; and 
generating a best prediction mode decision of individual current blocks of at least one of the frames comprising: 
performing multiple prediction passes for an individual current block comprising forming a prediction mode decision comprising selecting among a plurality of candidate prediction modes at each pass of the multiple prediction passes, and determining which one of the prediction mode decisions is a final prediction mode decision.  

Table 1: Shows the difference of claimed features of the Patent and the Application
	Only difference in claimed feature that the Patent does not disclosed, determining which one of the prediction mode decisions is a final prediction mode decision. However, in video compression/decompression standards the encoder makes decision of prediction mode is a final prediction mode or last prediction mode to be selected based on the video coding techniques and coding standards is/are well-known in the video compression/decompression arts.

Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN E ELAHI whose telephone number is (571)270-1442.  The examiner can normally be reached on Monday to Friday 7:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAN E ELAHI/Primary Examiner, Art Unit 2421                                                                                                                                                                                                        March 5, 2021